PER CURIAM:
Monica Jeffries appeals from the district court’s judgment in Defendants’ favor on her disability discrimination and retaliation claims, brought pursuant to the Americans with Disabilities Act of 1990, 42 U.S.C.A. §§ 12101 to 12213 (West 2005 & Supp. 2013). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s judgment. See Jeffries v. Gaylord Entm’t, Nos. 8:10-cv-00691-PJM, 8:10-cv-02418-PJM, 2013 WL 1316382 (D.Md. Mar. 27, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.